DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/09/2020, 12/21/2020, 08/09/2021, and 08/12/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (2008/0232133) in view of (JP 4078985), hereinafter ‘985.
Regarding claim 1, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), the method comprising:  forming a light pipe pipes (1-3, first - third light-transmitting guide) (paragraph 0041); coupling the light pipe (1-3, first - third light-transmitting guide) to a light emitter (4-6, first – third light sources) (paragraph 0044); and coupling an assembly comprising the light pipe (1-3, first - third light-transmitting guide) and the light emitter (4-6, first – third light sources) to a spatial light modulator (paragraph 0063).
Segawa fails to disclose a light pipe with a roughened sidewall surface.
‘985 discloses a light pipe with a roughened sidewall surface (SOLUTION discloses a blast treatment is applied to surface 71 of a light guide plate to roughen it).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the roughened surface of the light pipe of ‘985 for the purpose of processing the surface to a mirror surface.
Regarding claim 2, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein forming the light pipe with the roughened sidewall surface comprises subjecting a sidewall of the light pipe to an abrasive treatment.
‘985 discloses wherein forming the light pipe with the roughened sidewall surface comprises subjecting a sidewall of the light pipe to an abrasive treatment (SOLUTION discloses a blast treatment is applied to surface 71 of a light guide plate to roughen it).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the roughened surface of the light pipe of ‘985 for the purpose of processing the surface to a mirror surface.
Regarding claim 3, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein the abrasive treatment is a mechanical polishing process.
‘985 discloses wherein the abrasive treatment is a mechanical polishing process (SOLUTION discloses a third process is a polishing process).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the roughened surface of the light pipe of ‘985 for the purpose of processing the surface to a mirror surface.
Regarding claim 4, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein forming the light pipe with the roughened sidewall surface comprises forming the light pipe in a mold comprising a roughened interior surface (SOLUTION discloses a mold for injection-molding the light guide plate).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the roughened surface of the light pipe of ‘985 for the purpose of processing the surface to a mirror surface.
Regarding claim 5, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), wherein coupling the light pipe (1-3, first - third light-transmitting guide) to a light emitter (4-6, first – third light sources) comprises coupling light input surface of the light pipe to a plurality of light emitters (4-6, first – third light sources) (see annotated figure 4 below).
  
    PNG
    media_image1.png
    324
    426
    media_image1.png
    Greyscale

Regarding claim 6, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), wherein the light pipe (1-3, first - third light-transmitting guide) is one of a plurality of light pipes (1-3, first - third light-transmitting guide) forming the assembly (paragraph 0042), further comprising an other light pipe coupled to only a single light emitter (4-6, first – third light sources) (paragraph 0042).
Regarding claim 7, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), wherein the single light emitter and the plurality of light emitters emit light of different colors (paragraph 0044 discloses varying colors).
Regarding claim 10, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), wherein the light pipe (1-3, first - third light-transmitting guide) is one of a plurality of light pipes (1-3, first - third light-transmitting guide) forming the assembly (paragraph 0041).
Regarding claim 11, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), wherein the light pipe (1-3, first - third light-transmitting guide) comprises:  a light input surface at a first light pipe end, the light input surface configured to receive light from an associated light source (4-6, first – third light sources) (paragraphs 0041 and 0045); and a light output surface opposite the light input surface, the light output surface configured to output light to the spatial light modulator (paragraph 0041 and annotated figure 4 above).
Regarding claim 12, Segawa discloses, in figures 3 and 4, a method for forming an optical device (lighting and display devices) (paragraph 0040), wherein each of the plurality of light pipes is oriented to output light on an associated location o n the spatial light modulator, wherein the associated locations for each of the light pipes is separated from the associated locations for others of the light pipes (annotated figure 4 above).
Regarding claim 13, Segawa discloses, in figures 3 and 4, a display system (lighting and display devices) (paragraph 0040), wherein the light output surface of each of the light pipes (1-3, first - third light-transmitting guide) has a larger area than the light input surface of the respective light pipe (paragraph 0044 and annotated figure 4).
Regarding claim 14, Segawa discloses, in figures 3 and 4, a display system (lighting and display devices) (paragraph 0040), wherein the light pipe (1-3, first - third light-transmitting guide) comprises a light redirecting feature at the light input end (7-9, reflecting surfaces) of the light pipe (paragraph 0047).
Regarding claim 15, Segawa discloses, in figures 3 and 4, a display system (lighting and display devices) (paragraph 0040), wherein the light redirecting feature comprises one or more of a diffuser, a grating, and a prism (diffraction, paragraph 0063).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (2008/0232133) in view of (JP 4078985), hereinafter ‘985 as applied to claim 1 above, and further in view of Ahn et al. (2010/0128155), hereinafter Ahn.
Regarding claim 8, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein the light pipe and other light pipe have different heights.
Ahn discloses wherein the light pipe (330G, second light guide) and the other light pipes (330R-330G, first - third light guides) have different heights (paragraph 0042 and figure 3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the light pipes of Ahn for the purpose of emitting light at different wavelengths.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (2008/0232133) in view of (JP 4078985), hereinafter ‘985 as applied to claim 1 above, and further in view of Welch et al. (2015/0346495), hereinafter Welch.
Regarding claim 16, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein the assembly, the light pipe, and the spatial light modulator form a projection system, further comprising:  coupling a waveguide to the projection system, the waveguide comprising a light incoupling optical element configured to receive light from the spatial light modulator.
Welch discloses wherein the assembly, the light pipe, and the spatial light modulator form a projection system, further comprising:  coupling a waveguide (1450, stack of waveguides) to the projection system (paragraph 0124), the waveguide comprising a light incoupling optical element (1452, in-coupling gratings) configured to receive light from the spatial light modulator (paragraph 0124).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the waveguides of Welch for the purpose of generating a plurality of depth planes.
Regarding claim 17, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose discloses further comprising:  wherein the waveguide is one of a plurality of waveguides forming a waveguide stack, each of the waveguides comprising a light incoupling optical element, wherein  coupling the waveguide to the projection system comprise coupling the plurality of waveguides to the projection system.
Welch further comprising:  wherein the waveguide is one of a plurality of waveguides forming a waveguide stack (1450, stack of waveguides), each of the waveguides comprising a light incoupling optical element (1452, in-coupling gratings), wherein  coupling the waveguide to the projection system comprise coupling the plurality of waveguides to the projection system (paragraph 0124).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the waveguides of Welch for the purpose of generating a plurality of depth planes.
Regarding claim 18, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein the light incoupling optical element of one or more first waveguides is spatially offset from the light incoupling optical element of two or more other waveguides, as seen in a plan view viewed from a direction along the axis of propagation of the light into the waveguide stack.
Welch discloses wherein the light incoupling optical element (1452, in-coupling gratings) of one or more first waveguides (1460a-1460f, DOEs) is spatially offset from the light incoupling optical element of two or more other waveguides (paragraphs 0123-0129), as seen in a plan view viewed from a direction along the axis of propagation of the light into the waveguide stack (figure 14 and paragraphs 0123-0129).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the waveguides of Welch for the purpose of generating a plurality of depth planes.
Regarding claim 19, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein the light incoupling optical element of at least two of the two or more other waveguides at least partially overlap, as seen in the plan view.
Welch discloses wherein the light incoupling optical elements of at least two of the two or more other waveguides at least partially overlap, as seen in the plan view (figure 14 and paragraphs 0123-0129).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the waveguides of Welch for the purpose of generating a plurality of depth planes.
Regarding claim 20, Segawa discloses all the limitations in common with claim 1, and such is hereby incorporated.
Segawa fails to disclose wherein each waveguide of the stack of waveguides comprises a light outcoupling optical element configured to output incoupled light with different amounts of divergence in comparison to one or more other waveguides of the stack of waveguides.
Welch discloses wherein each waveguide of the stack of waveguides comprises a light outcoupling optical element configured to output incoupled light with different amounts of divergence in comparison to one or more other waveguides of the stack of waveguides (figure 14 and paragraphs 0123-0129).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Segawa with the waveguides of Welch for the purpose of generating a plurality of depth planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872